DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-16, in the reply filed on 04-09-2021 is acknowledged.
Previously withdrawn claims 17-20 have been canceled by the applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (US#2010/0213292).
Regarding claim 1, Sullivan discloses a storage pod for containing a body and decomposition material for decomposing the body in the storage pod, the storage pod comprising:
an elongate housing 12,14 having opposite ends, the housing configured to contain the body and the decomposition material 80, the housing defining an interior 24 configured to receive the body and decomposition material; at least one air vent 146 in fluid communication with the interior such that air can enter the interior through the at least one air vent when the housing is closed; a product inlet 40 in fluid communication with the interior such that decomposition material can enter the interior through the product inlet when the housing is closed; and a prime mover (lifting mechanism) 
Regarding claim 2, wherein the housing is capable of being oriented or viewed such that portion 14 is labeled as a “top” portion and portion 12 is labeled as a “bottom” portion, the top and bottom portions at least partially defining the interior and being releasably connected to one another to provide access to the interior.
Regarding claim 4, further comprising an inherent air flow control unit configured to regulate the amount of air supplied to the interior through the at least one air vent 146.
Regarding claim 5, in combination with an inherent air supply system configured to supply air to the interior of the housing via the at least one air vent 146.
Regarding claim 6, further comprising at least one fluid vent 30 in fluid communication with the interior such that a fluid can enter the interior through the at least one fluid vent.
Regarding claim 7, further comprising a moisture control unit 84,94,96a configured to regulate the amount of fluid supplied to the interior through the at least one fluid vent 30.
Regarding claim 8, in combination with a fluid supply system 84,94,96a configured to supply fluid to the interior of the housing via the at least one fluid vent 30.
Regarding claim 10, in combination with a frame 18,20,22, the frame being configured to support the storage pod.
Regarding claim 13, in combination with a decomposition material 80.
Regarding claim 14, further comprising at least one of a moisture sensor 82.
Regarding claim 15, wherein the housing is at least partially made of plastic via element 130 therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US#2010/0213292).
Regarding claim 3, Sullivan discloses wherein the housing includes at least one releasable clamp (manual latch, [0136]) configured to secure the top and bottom portions together.  However, it would have been an obvious design consideration to modify Sullivan by including a plurality of releasable clamps as duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  The inclusion of additional releasable clamps would enhance the security of the door.
Regarding claims 11 and 12, Sullivan appears to disclose the housing has a circular cross-sectional shape (Fig. 13b) as opposed to a polygonal cross-sectional shape or an elliptical cross-sectional shape.  However, the cross-sectional shape of the housing is not a critical feature of the invention as the applicant invites change to the shape, see instant specification, page 4, lines 4-6.  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  Further, it would have been an obvious design consideration to modify the cross-sectional shape of the housing accordingly as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The change in shape could increase or decrease the interior space as needed.
Regarding claim 16, Sullivan discloses a single storage pod supported by frame 18,20,22 as opposed to a plurality of storage pods.  However, it would have been an obvious design consideration to modify Sullivan by including a plurality of storage pods as duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  The inclusion of additional storage pods would enable bulk processing.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US#2010/0213292) in view of Wilson et al. (US#9492697).
Regarding claims 21 and 22, Sullivan fails to disclose the prime mover comprises a vibrator or a driver configured to rotate the housing.  However, such a prime mover is known in the storage pod for decomposition art, see housing 12 which is vibrated (oscillated) and rotated via prime mover 20 comprising a driver (electric gear motor), see col. 7, lines 36-37 and lines 49-60.  Therefore, as evidenced by Wilson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan by including a prime mover which vibrated the housing and/or rotated the housing.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the prime mover vibrating and/or rotating the housing would further assist in decomposition of the body by enhancing mixing of the decomposition material and the body.
Response to Arguments
Regarding claim 1 and Sullivan (US#2010/0213292), the applicant argues the following:
“The lifting brackets 22 are configured only to raise and lower the pressure vessel 12. 
There is no disclosure in Sullivan that the raising and lowering of the vessel 12 is configured to agitate the components within the vessel such that the raising and lower causes mixing of the components in the vessel to decompose the body in the vessel.“
While the examiner acknowledges the lifting brackets 22 function to allow raising and lowering of the vessel 12 (housing) via a lifting mechanism (prime mover) operatively connected to the brackets, this raising and lowering movement of the housing of Sullivan would agitate the body and decomposition material in the housing, wherein said movement would at least minimally mix the decomposition material with the body via the resultant at least minimal movement of the fluid decomposition material.
Regarding new claims 21 and 22, see paragraphs 23 and 24 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677